MANAGEMENT AND GOVERNANCE CONSULTANT AGREEMENT




THIS AGREEMENT dated effective December 1, 2008 is made:


BETWEEN:


Drayton Harbor Resources Inc.
502 East John Street
Carson City, Nevada
USA, 89706


(referred to as the “Company")


AND:


Chamberlain Capital Partners
104 Swallow Hill Drive
Barnstable, Massachusetts
USA, 02630


(referred to as “Consultant")




1.           Consultation Services


The Company hereby engages the Consultant to perform the following services in
accordance with the terms and conditions set forth in this Agreement: The
Consultant will consult with the officers and employees of the Company
concerning matters relating to corporate management and governance, including
day-to-day operations, accounting, regulatory compliance, marketing and investor
relation services.


2.           Terms of Agreement.


The term of this Agreement will commence December 1, 2008 and will continue
until November 30, 2009.  Either party may terminate this Agreement by giving
the other party thirty (30) days written notice delivered by registered mail or
confirmed email.


3.           Place Where Services Will Be Rendered


The Consultant will perform most services in accordance with this Agreement at
104 Swallow Hill Dirve, Barnstable, Massachusetts, USA, 02630.  In addition, the
Consultant will perform services on the telephone and at such other places as
designated by the Company to perform these services in accordance with this
Agreement.


4.           Payment to Consultant


The Consultant will be paid in advance on the 1st day of each month at the rate
of Two Thousand, Five Hundred Dollars in US funds (US$ 2,500.00) per month for
work performed in accordance with this Agreement, such amount to be inclusive of
all disbursements, including basic travel, printing, postage, long distance
telephone charges and other related costs as reasonably incurred by the
Consultant for the purpose of the provision of the Consultant’s services to the
Company;  Provided that the Consultant issues an invoice to the Company on or
before the first day of each month of the term.  In the event extended travel is
required, the Consultant can submit additional receipts regarding such travel to
the Company for reimbursement consideration and providing that the disbursements
must be submitted once per month and will only be reimbursed once per month. In
the event the Consultant is aware that a certain disbursement will be in excess
of $500.00, he must submit for approval by the Company in advance of its having
been incurred  The Consultant has the right to ask the Company for an advance
payment, if appropriate, to pay for certain disbursements that have been
pre-approved by the Company.


 
 

--------------------------------------------------------------------------------

 
5.           Independent Contractor


Both the Company and the Consultant agree that the Consultant will at all times
act as an independent contractor in the performance of its duties under this
Contract. Accordingly, the Consultant shall be solely responsible for payment of
all taxes including Federal, State and local taxes arising out of the
Consultant's activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and State income tax, business tax, and
any other taxes or business license fees as may be required to be paid.


6.           Confidential Information and Non-Competition


The Consultant agrees that any information received by the Consultant or John
Lennon during the performance of the Consultant's obligations pursuant to this
Agreement or otherwise, regarding the business, financial, technological or
other any other affairs of the Company or its personnel will be maintained by
the Consultant and John Lennon as strictly confidential and will not be revealed
by the Consultant or John Lennon to any other persons, firms, organizations or
other entities whatsoever.   This covenant shall survive the termination of this
Agreement.


The Consultant agrees that during the term of this Agreement and thereafter, it
and John Lennon will not compete or attempt to compete with the business or
technology of the Company or in any other respects whatsoever.


7.           Employment of Others


The Company may from time to time request that the Consultant arrange for the
services of others. All costs to the Consultant for those services will be paid
by the Company.


8.           Signatures


Both the Company and the Consultant agree to the above Contract.


9.           Entire Agreement


This agreement contains the entire agreement between the parties hereto with
respect to the Consultant’s engagement by the Company and supersedes any prior
oral or written agreements or understandings with respect hereto.


10.           Notices


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be delivered personally, sent be recognized overnight courier
or sent by registered or certified mail, return receipt requested, to the other
parties hereto at his or its address as set forth above, and shall be deemed
given when delivered, or if sent by registered or certified mail, five (5) days
after mailing. Any party may change the address to which notices, requests,
demands, and other communications hereunder shall be sent by sending written
notice of such change of address to the other parties in the manner above
provided.


 
- 2 -

--------------------------------------------------------------------------------

 
11.           Successors and Assigns


Subject to the terms of Paragraph 7, this Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of the party hereto.


12.           Amendment


No amendment of any provision of the Agreement, or consent to any departure
therefrom, shall be effective unless in writing and executed by both parties
hereto.


13.           Waiver


The waiver by the Company of any breach of any term or condition of the
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition hereof.


14.           Severability


Each of the terms and provisions of this Agreement is to be deemed severable in
whole or in part and, if any terms or provision or the application thereof in
any circumstances should be invalid, illegal or unenforceable, the remaining
terms and provisions or the application of such term or provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable shall not be affected thereby and shall remain in full force and
effect.


15.           Governing Law


This agreement and the enforcement thereof shall be governed and controlled in
all aspect by the laws of the State of Nevada.


14.           Counterparts


This Agreement may be executed in several counterparts and all so executed shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all the parties are not signatories to the original or the same counterpart.




DRAYTON HARBOR RESOURCES INC.
 


_________________________________________
Bhupinder Malhi, Director






CHAMBERLAIN CAPITAL PARTNERS
 


 _________________________________________
John Lennon, President
 
 
 
- 3 -

--------------------------------------------------------------------------------

 